Title: To Benjamin Franklin from the Earl of Morton, 9 February 1767
From: Morton, James Douglas, 14th Earl of
To: Franklin, Benjamin


Brook Street, Monday 9th February [1767]
Lord Morton’s Compliments to Dr. Franklin, If it will be convenient for him to look at the Chimney tomorrow forenoon Lord Morton will call upon him between 11 and 12 o Clock, as he is to be in that part of the Town however about that Hour. He will carry the Doctor to Brook Street, and afterwards set him down at home, as he has business which calls him to Fleet Street.
An answer is desired by the bearer.
 Addressed: To/Doctor Franklin/at Mrs Stevenson’s/Craven Street/Strand